Exhibit 10.1

 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE (this “Agreement”) is made as of May [__], 2006 by and
between Medlink International, Inc., a Delaware corporation (the “Purchaser”),
on the one hand, and Anywhere MD, Inc., a Nevada corporation (the “Company”),
and Steven J. Hixson, the majority shareholder of the Company (the
“Majority Shareholder”), on the other hand. Collectively, the Company and the
Majority Shareholder shall hereinafter be referred to as the “Sellers.”
 
RECITALS
 
WHEREAS, subject to the terms and conditions of this Agreement and the other
documents or instruments contemplated hereby:
 
1. The Company desires to sell to the Purchaser and the Purchaser desires to
purchase from the Company 10,000,000 shares (the “Purchased Shares”) of the
Company’s common stock, par value $0.001 (the “Common Stock”), at a price of
$0.01 per share for an aggregate purchase price of One Hundred Thousand dollars
($100,000); and
 
2. As part of the consideration for the Purchaser to enter into this Agreement,
the Majority Shareholder desires to sell to the Purchaser 130,000,000 shares
(the “Shareholder Shares”) of Common Stock owned by the Majority Shareholder at
an aggregate purchase price of Eight Hundred Seventy-Five Thousand dollars
($875,000) or $0.0067307 per share.
 
NOW, THEREFORE, the parties hereby agree as follows:
 
AGREEMENT
 
Section 1. Purchase and Sale.
 
1.1 Shares to be Purchased and Sold. Subject to the terms and conditions of this
Agreement, the Seller hereby agrees to sell, transfer, convey, assign and
deliver to the Purchaser the Purchased Shares and Shareholder Shares
(collectively “Transaction Shares”) free and clear of any lien, charge,
encumbrance, security interest, right of first refusal or other restrictions or
limitations of any kind (“Lien”). At the Closing (as defined in Section 3.1),
the Seller shall deliver or cause to be delivered to the Purchaser stock
certificates representing the Transaction Shares.
1.2 Purchase Price. Subject to the terms and conditions of this Agreement, in
exchange for the Purchased Shares, the Purchaser hereby agrees to pay and
deliver to the Seller at Closing, in immediately available funds by check, wire
transfer or such other form of payment as shall be mutually agreed upon by the
Company and Purchaser, an aggregate of One Hundred Thousand Dollars ($100,000)
(the "Purchase Price"). In addition, at the Closing and in exchange for the
Shareholder Shares, the Purchaser shall: (i) pay and deliver to the Majority
Shareholder at Closing, in immediately available funds by check, wire transfer
or such other form of payment as shall be mutually agreed upon by the Majority
Shareholder and Purchaser, an aggregate of Forty Three Thousand Seven Hundred
Fifty Dollars ($43,750), and (ii) issue a note (the “Note”)(in the Form attached
hereto as Exhibit A) to the Majority Shareholder for an aggregate amount of
Eight-Hundred Thirty One Thousand Two Hundred Fifty Dollars ($831,250) (“Note
Amount”).


 
 

--------------------------------------------------------------------------------

 
1.3 Audit. As soon as practicable after the Closing, the Company agrees to pay
for an audit of the Company’s financial condition (the “Audit”) and to provide
the Purchaser with an audited balance sheet, profit and loss statement,
statement of stockholders’ equity, and statement of cash flows resulting from
such Audit for the Company’s fiscal years end December 31, 2006 and 2005
(“Audited Financial Statements”). As an express condition to the Purchaser’s
payment of the Purchase Price, the Company hereby agrees to set aside $25,000 of
the Purchase Price (the “Audit Amount”) for payment to a PCAOB certified
accounting firm for services to conduct the Audit.
 
Section 2. The Closing.
 
2.1 Time and Place. The closing of the purchase and sale of the Transaction
Shares (the "Closing") shall take place simultaneously with the execution and
delivery of this Agreement at the principal office of the Company. The Closing
shall occur on or about May ___, 2007 (the "Closing Date"). The Closing will be
subject to and conditional upon the receipt and review of and satisfaction with
any due diligence materials and disclosure documentation requested by the
Purchaser.
 
2.2 Closing Obligations: Company and Purchaser. At the Closing, the Company
shall instruct its transfer agent to issue and deliver to Purchaser a stock
certificate representing the Purchased Shares in the name of the Purchaser,
against receipt by the Company of a certified bank check or wire transfer in an
aggregate amount equal to the Purchase Price.  
 
2.3 Closing Obligations: Majority Shareholder. At the Closing, the Majority
Shareholder shall instruct the Company’s transfer agent to transfer and deliver
to Purchaser in the name of the Purchaser a stock certificate representing the
Shareholder Shares, against receipt by the Majority Shareholder of the executed
Note in an aggregate amount equal to the Note Amount. The Company will be
responsible for, and will pay, any applicable sales taxes and transfer taxes
arising in connection with the transactions contemplated by this Agreement
 
23.4 Opinion. The Seller will cause its counsel to issue an opinion
substantially in the form as attached hereto as Exhibit B hereto on the
Transaction Shares.
 
Section 3. Representations and Warranties of the Sellers. 
 
The Sellers, jointly and severally, hereby represent and warrant to the
Purchaser as follows:
 
3.1 Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or organization (as applicable), with the
requisite corporate power and authority to own and use its properties and assets
and to carry on its business as currently conducted. The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in (i) an adverse effect on the legality, validity or enforceability of
this Agreement or any other document or instrument contemplated hereby or
thereby (collectively, the “Transaction Documents”), (ii) a material and adverse
effect on the results of operations, assets, business or condition (financial or
otherwise) of the Company , taken as a whole, or (iii) a material adverse
impairment to the Company’s ability to perform on a timely basis its obligations
under any Transaction Document (any of (i), (ii) or (iii), a “Material Adverse
Effect”). The Company is not in violation or default of any of the provisions of
its respective certificate or articles of incorporation, by-laws or other
organizational or charter document. The Company has no direct or indirect
subsidiaries.
 
 
2

--------------------------------------------------------------------------------

 
3.2 Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
thereunder. The execution and delivery of each of the Transaction Documents by
the Company and the consummation by it of the transactions contemplated thereby
have been duly authorized by all necessary corporate action on the part of the
Company and no further action is required by the Company in connection
therewith. Each Transaction Document has been (or upon delivery will have been)
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles.
 
3.3 No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) to which the Company is a party or by which any property or
asset of the Company is bound or affected, or (iii) assuming the accuracy of
Purchaser’s representations and warranties and compliance by the Purchaser of
their respective covenants as set forth in this Agreement, result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company is bound or affected; except in the
case of each of clauses (ii) and (iii), such as would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
 
 
3

--------------------------------------------------------------------------------

 
3.4 Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other person in connection with the execution,
delivery and performance by the Company of the Transaction Documents.
 
3.5 Delivery of Shares. The Sellers have, and at the time of delivery of the
Purchased Shares and Transaction Shares (collectively, the “Shares”) will convey
to the Purchaser, good, valid and marketable title to the Shares. The Shares
have been duly authorized, validly issued, and at the time of such delivery will
be conveyed to the Purchaser fully-paid, non-assessable and free and clear of
all Liens. The Company has reserved from its duly authorized capital stock the
maximum number of Purchased Shares issuable pursuant to this Agreement.
 
3.6 Capitalization. The authorized capital stock of the Company consists of
250,000,000 shares of Common Stock, of which 213,870,000 shares of Common Stock
are presently issued and outstanding. The Shares are not subject to any right of
first refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as a result of the purchase and sale of the Shares, there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exchangeable for, or giving any entity or person
any right to subscribe for or acquire, any shares of Common Stock, or contracts,
commitments, understandings or arrangements by which the Company is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issue and sale of
the Shares will not, immediately or with the passage of time, obligate the
Company to issue shares of Common Stock or other securities to any enitity or
person (other than the Purchaser and their permitted successors and assigns) and
will not result in a right of any holder of Company securities to adjust the
exercise, conversion, exchange or reset price under such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. No further approval or authorization of any stockholder,
the Board of Directors of the Company or others is required for the issuance and
sale of the Shares. There are no stockholders agreements, voting agreements or
other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.
 
3.7 Material Changes. Since the date of the Company’s latest balance sheet, (i)
there has been no event, occurrence or development that has had or that could
reasonably be expected to result in a Material Adverse Effect, (ii) the Company
has not incurred any material liabilities (contingent or otherwise) other than
(A) trade payables and accrued expenses incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the U.S. Securities and Exchange Commission
(the “Commission”), (iii) the Company has not materially altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or affiliate, except pursuant to existing Company
equity compensation plans. The Company does not have pending before the
Commission any request for confidential treatment of information.
 
 
4

--------------------------------------------------------------------------------

 
3.8 Litigation. There is no action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation (each an “Action”) which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Shares or (ii) would, if there were an unfavorable decision, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been and there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
under the Securities Exchange Act of 1934 (the “Exchange Act”) or the Securities
Act of 1933, as amended (the “Securities Act”).
 
3.9 Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.
 
3.10 Compliance. The Company is not (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any order of any court, arbitrator or governmental body, or (iii)
in violation of any statute, rule or regulation of any governmental authority,
including without limitation all foreign, federal, state and local laws relating
to taxes, environmental protection, occupational health and safety, product
quality and safety and employment and labor matters, except in each case as
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.
 
3.11 Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct their business, except where the
failure to possess such permits would not, individually or in the aggregate,
have or reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and the Company has not received any notice of proceedings relating
to the revocation or modification of any Material Permit.
 
3.12 Title to Assets. The Company has good and marketable title in fee simple to
all real property owned by it that is material to its business and good and
marketable title in all personal property owned by it that is material to its
business, in each case free and clear of all Liens, except for Liens as do not
materially affect the value of such property and do not materially interfere
with the use made and proposed to be made of such property by the Company and
Liens for the payment of federal, state or other taxes, the payment of which is
not delinquent. Any real property and facilities held under lease by the Company
are held under valid, subsisting and enforceable leases of which the Company is
in material compliance.
 
 
5

--------------------------------------------------------------------------------

 
3.13 Patents and Trademarks. To the knowledge of the Company, the Company has
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with its business as
currently conducted and which the failure to so have would, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect (collectively, the “Intellectual Property Rights”). The Company has not
received a written notice that the Intellectual Property Rights used by the
Company violates or infringes upon the rights of any entity or person. To the
knowledge of the Company, all such Intellectual Property Rights are enforceable
and there is no existing infringement by another entity or person of any of the
Intellectual Property Rights.
 
3.14 Transactions With Affiliates and Employees. None of the officers or
directors of the Company and none of the employees of the Company is presently a
party to any transaction with the Company (other than as holders of stock
options and/or warrants, and for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or any entity in which any officer, director, or any
such employee has a substantial interest or is an officer, director, trustee or
partner.
 
3.15 Internal Control Over Financial Reporting. The Company maintains a system
of internal control over financial reporting sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
 
3.16 Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement. The Purchaser shall have no
obligation with respect to any fees or with respect to any claims (other than
such fees or commissions owed by a Purchaser pursuant to written agreements
executed by such Purchaser which fees or commissions shall be the sole
responsibility of such Purchaser) made by or on behalf of other Persons for fees
of a type contemplated in this Section that may be due in connection with the
transactions contemplated by this Agreement.
 
3.17 Certain Registration Matters. Assuming the accuracy of the Purchaser’s
representations and warranties, no registration under the Securities Act is
required for the offer and sale of the Securities by the Company to the
Purchaser under the Transaction Documents. The Company is eligible to register
the resale of the Shares for resale by the Purchaser under Form SB-2 promulgated
under the Securities Act. The Company has not granted or agreed to grant to any
entity or person any rights (including “piggy-back” registration rights) to have
any securities of the Company registered with the Commission or any other
governmental authority that have not been satisfied.
 
 
6

--------------------------------------------------------------------------------

 
3.18 Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the business in which the Company is engaged. The Company has
no reason to believe that it will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business without a
significant increase in cost.
 
3.19 Listing and Maintenance Requirements. The Company is, and has no reason to
believe that it will not, upon the issuance of the Securities hereunder and in
the foreseeable future, continue to be, in compliance with the listing and
maintenance requirements for continued listing of the Common Stock on the Pink
Sheets quotation service. The issuance of the Shares hereunder does not
contravene the rules and regulations of the Pink Sheets service. The Company has
not, in the 12 months preceding the date hereof, received notice from any
securities trading market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such securities trading market.
 
3.20 Investment Company. The Company is not, and is not an affiliate of, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
3.21 Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Certificate of Incorporation (or similar charter documents)
or the laws of its state of incorporation that is or could become applicable to
the Purchaser as a result of the Purchaser and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including without limitation as a result of the Company’s issuance of the Shares
and the Purchaser’s ownership of the Shares.
 
3.22 Disclosure. The Company confirms that, neither it nor any other entity or
person acting on its behalf has provided the Purchaser or its agents or counsel
with any information that the Company believes constitutes or might constitute
material, non-public information, except insofar as the existence and terms of
the proposed transactions hereunder may constitute such information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. All disclosure provided to the Purchaser regarding the Company, its
business and the transactions contemplated hereby, furnished by or on behalf of
the Company with respect to the representations and warranties made herein are
true and correct with respect to such representations and warranties and do not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make or has not made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 5 hereof.
 
 
7

--------------------------------------------------------------------------------

 
3.23No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 5, neither the Company, nor
any of its affiliates, nor any entity or person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Shares to be integrated with prior offerings by the Company
for purposes of the Securities Act or any applicable stockholder approval
provisions, including, without limitation, under the rules and regulations of
any securities trading market on which any of the securities of the Company are
listed or designated. 
 
3.24 Solvency. Based on the financial condition of the Company as of the Closing
Date after giving effect to the receipt by the Company of the proceeds from the
sale of the Shares hereunder, (i) the Company’s fair saleable value of its
assets exceeds the amount that will be required to be paid on or in respect of
the Company’s existing debts and other liabilities (including known contingent
liabilities) as they mature; (ii) the Company’s assets do not constitute
unreasonably small capital to carry on its business for the current fiscal year
as now conducted and as proposed to be conducted including its capital needs
taking into account the particular capital requirements of the business
conducted by the Company, and projected capital requirements and capital
availability thereof; and (iii) the current cash flow of the Company, together
with the proceeds the Company would receive, were it to liquidate all of its
assets, after taking into account all anticipated uses of the cash, would be
sufficient to pay all amounts on or in respect of its debt when such amounts are
required to be paid. The Company does not intend to incur debts, other than in
the ordinary course of its business, beyond its ability to pay such debts as
they mature (taking into account the timing and amounts of cash to be payable on
or in respect of its debt). The Company has no knowledge of any facts or
circumstances which lead it to believe that it will file for reorganization or
liquidation under the bankruptcy or reorganization laws of any jurisdiction
within one year from the Closing Date. The Company has disclosed to the
Purchaser all outstanding secured and unsecured Indebtedness of the Company, or
for which the Company has commitments (except where such Indebtedness would not
have a Material Adverse Effect). For the purposes of this Agreement,
“Indebtedness” shall mean (a) any liabilities for borrowed money or amounts owed
in excess of $50,000 (other than trade accounts payable incurred in the ordinary
course of business), (b) all guaranties, endorsements and other contingent
obligations in respect of Indebtedness of others, whether or not the same are or
should be reflected in the Company’s balance sheet (or the notes thereto),
except guaranties by endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business; and (c)
the present value of any lease payments in excess of $50,000 due under leases
required to be capitalized in accordance with GAAP. The Company is not in
default with respect to any Indebtedness.
 
3.25 Tax Status. Except for matters that would not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company has filed all necessary federal, state and foreign income
and franchise tax returns and has paid or accrued all taxes shown as due
thereon, and the Company has no knowledge of a material tax deficiency which has
been asserted or threatened against the Company.
 
3.26 No General Solicitation. Neither the Company nor, to the knowledge of the
Company, any person acting on behalf of the Company has offered or sold any of
the Shares by any form of general solicitation or general advertising. The
Company has offered the Shares for sale only to the Purchaser.
 
 
8

--------------------------------------------------------------------------------

 
3.27 Foreign Corrupt Practices. Neither the Company, nor any agent or other
person acting on behalf of the Company, has (i) directly or indirectly, used any
funds for unlawful contributions, gifts, entertainment or other unlawful
expenses related to foreign or domestic political activity, (ii) made any
unlawful payment to foreign or domestic government officials or employees or to
any foreign or domestic political parties or campaigns from corporate funds,
(iii) failed to disclose fully any contribution made by the Company (or made by
any person acting on its behalf of which the Company is aware) which is in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.
 
3.28Acknowledgment Regarding Purchase of Securities. The Company acknowledges
and agrees that the Purchaser is acting solely in the capacity of an arm’s
length purchaser with respect to the Transaction Documents and the transactions
contemplated hereby. The Company further acknowledges that the Purchaser is not
acting as a financial advisor or fiduciary of the Company (or in any similar
capacity) with respect to this Agreement and the transactions contemplated
hereby and any advice given by any Purchaser or any of their respective
representatives or agents in connection with this Agreement and the transactions
contemplated hereby is merely incidental to the Purchaser’s purchase of the
Shares. The Company further represents to the Purchaser that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.
 
3.29 Manipulation of Price.  The Company has not, and no one acting on its
behalf has, (i) taken, directly or indirectly, any action designed to cause or
to result in the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of any of the Shares, (ii) sold,
bid for, purchased, or, paid any compensation for soliciting purchases of, any
of the Shares, or (iii) paid or agreed to pay to any person any compensation for
soliciting another to purchase any other securities of the Company.


3.30  Binding Effect. This Agreement and each other Transaction Document, when
executed and delivered will be the legal, valid and binding obligation of the
Sellers enforceable against the Sellers in accordance with its terms.
 
Section 5. Representations and Warranties of the Purchaser. 
 
The Purchaser hereby represents and warrants to the Sellers as follows:
 
4.1 Authorization.
 
The Purchaser has all requisite power and authority (corporate or otherwise) to
execute, deliver and perform the Transaction Documents and the transactions
contemplated thereby, and the execution, delivery and performance by Purchaser
of the Transaction Documents have been duly authorized by all requisite action
by Purchaser and each such Transaction Document, when executed and delivered by
Purchaser, constitutes a valid and binding obligation of Purchaser, enforceable
against Purchaser in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, moratorium or
other similar laws affecting creditors' rights and remedies generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity).
 
 
9

--------------------------------------------------------------------------------

 
4.2 Investment Representations.
 
4.2.1 The Purchaser represents that it is acquiring the Shares for its own
account for investment only and not with a view towards distribution or resale,
and agrees not to sell, transfer, pledge, hypothecate or otherwise dispose of,
or offer to dispose of, the Shares, unless the Shares have been registered under
the Securities Act of 1933, as amended (the "Act") and applicable state
securities laws or such registration is not required in the opinion of counsel
for such Purchaser reasonably acceptable to the Company. The Purchaser
understands that any routine sale of the Shares made in reliance upon Rule 144
promulgated under the Act can be made only in accordance with the terms and
conditions of said Rule and further, that in case such Rule is not applicable to
any sale of the Shares, resale thereof may require compliance with some other
exemption under the Act prior to resale. The Purchaser understands that
certificates for the Shares issued pursuant to this Agreement shall bear a
customary “restrictive” legend, substantially in the form as follows:
 
  "THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER
SAID ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED."
 
4.2.2 The Purchaser represents that (i) it is acquiring the Shares after having
made adequate investigation of the business, finances and prospects of the
Company, (ii) it has been furnished any information and materials relating to
the business, finances and operation of the Company and any information and
materials relating to the offer and sale of the Shares which it has requested
and (iii) it has been given an opportunity to make any further inquiries desired
of the management and any other personnel of the Company and has received
satisfactory responses to such inquiries.
 
4.2.3 The Purchaser represents that it possesses such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of an investment in the Shares and of making an informed investment
decision. In addition, the Purchaser represents that it is financially capable
of sustaining an entire loss of his investment in the Shares.
 
Section 5. Successors and Assigns. 
 
This Agreement shall bind and inure to the benefit of the Company, Purchaser and
their respective successors and assigns.
 
 
10

--------------------------------------------------------------------------------

 
Section 6. Entire Agreement. 
 
This Agreement and the other writings and agreements referred to in this
Agreement or delivered pursuant to this Agreement contain the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings among the parties with
respect thereto.
 
Section 7. Notices. 
 
All notices, demands and requests of any kind to be delivered to any party in
connection with this Agreement shall be in writing and shall be deemed to have
been duly given if (i) personally delivered, (ii) sent by telecopy, electronic
mail or facsimile transmission, (iii) sent by internationally-recognized
overnight courier, or (iv) sent by registered or certified mail, return receipt
requested and postage prepaid, addressed as follows:
 
If to the Sellers, to:
 
Anwyhere MD, Inc.
3528 El Camino Real
Atascadero, California 93422
Telecopier: [___________]
Attention: Steve Hixson


With a copy to:


[INSERT ANYWHERE’S LEGAL COUNSEL CONTACT INFO]


If to the Purchaser, to:
 
Medlink International, Inc.
11 Oval Drive, Suite 200B
Islandia, NY 11749
Telecopier: (631) 342-8819
Attention: Ray Vuono, CEO


With a copy to:


Richardson & Patel LLP
405 Lexington Avenue, 26th floor
New York, NY 10174
Telecopier: (212) 907-6687
Attention: Jody R. Samuels, Esq.


or to such other address as the party to whom notice is to be given may have
furnished to the other parties to this Agreement in writing in accordance with
the provisions of this Section 8. Any such notice or communication shall be
deemed to have been received (i) in the case of personal delivery, telecopy,
electronic mail or facsimile transmission, on the date of such delivery, (ii) in
the case of internationally-recognized overnight courier, on the next business
day after the date when sent and (iii) in the case of mailing, on the third
business day following that on which the piece of mail containing such
communication is posted.
 
 
11

--------------------------------------------------------------------------------

 
Section 8. Piggyback Registration Rights.
 
If at any time after the date of this Agreement the Company shall determine to
prepare and file with the Securities and Exchange Commission a registration
statement relating to an offering for its own account or the account of others
under the Securities Act of any of its equity securities, other than on Form S-4
or Form S-8 (each as promulgated under the Securities Act) or their then
equivalents relating to equity securities to be issued solely in connection with
any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Company
shall send to the Purchaser written notice of such determination and, if within
twenty (20) days after receipt of such notice, the Purchaser shall so request in
writing, the Company shall include in such registration statement all or any
part of the Shares of Common Stock acquired hereunder which are then held by the
Purchaser as the Purchaser requests to be registered; provided, however, that
the Company shall not be required to register any of the Shares of Common Stock
purchased by the Purchaser hereunder pursuant to this Section 9 that are
eligible for sale pursuant to Rule 144(k) of the Securities Act.
 
Section 9. Amendments. 
 
This Agreement may not be modified or amended, or any of the provisions of this
Agreement waived, except by written agreement of the Company and Purchaser.
 
Section 10. Governing Law; Waiver of Jury Trial.
 
All questions concerning the construction, interpretation and validity of this
Agreement shall be governed by and construed and enforced in accordance with the
domestic laws of Delaware without giving effect to any choice or conflict of law
provision or rule (whether in the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware. In furtherance of the foregoing, the internal laws of the
State of Delaware will control the interpretation and construction of this
Agreement, even if under such jurisdiction's choice of law or conflict of law
analysis, the substantive law of some other jurisdiction would ordinarily or
necessarily apply.
 
BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE
PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.
 
 
12

--------------------------------------------------------------------------------

 
Section 11. Submission to Jurisdiction.
 
Any legal action or proceeding with respect to this Agreement may be brought in
the courts of the State of New York and the United States of America located in
New York City and, by execution and delivery of this Agreement, each party
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each party hereby
irrevocably waives, in connection with any such action or proceeding, any
objection, including, without limitation, any objection to the venue or based on
the grounds of forum non conveniens, which it may now or hereafter have to the
bringing of any such action or proceeding in such respective jurisdictions. Each
party hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at its address
as set forth herein.
 
Section 12. Severability.
 
It is the desire and intent of the parties that the provisions of this Agreement
be enforced to the fullest extent permissible under the law and public policies
applied in each jurisdiction in which enforcement is sought. Accordingly, in the
event that any provision of this Agreement would be held in any jurisdiction to
be invalid, prohibited or unenforceable for any reason, such provision, as to
such jurisdiction, shall be ineffective, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any jurisdiction. Notwithstanding the foregoing, if such provision
could be more narrowly drawn so as not to be invalid, prohibited or
unenforceable in such jurisdiction, it shall, as to such jurisdiction, be so
narrowly drawn, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.
 
Section 13. Independence of Agreements, Covenants, Representations and
Warranties.
 
All agreements and covenants hereunder shall be given independent effect so that
if a certain action or condition constitutes a default under a certain agreement
or covenant, the fact that such action or condition is permitted by another
agreement or covenant shall not affect the occurrence of such default, unless
expressly permitted under an exception to such covenant. In addition, all
representations and warranties hereunder shall be given independent effect so
that if a particular representation or warranty proves to be incorrect or is
breached, the fact that another representation or warranty concerning the same
or similar subject matter is correct or is not breached will not affect the
incorrectness of or a breach of a representation and warranty hereunder. The
exhibits and any schedules attached hereto are hereby made part of this
Agreement in all respects.
 
Section 14. Counterparts. 
 
This Agreement may be executed in any number of counterparts, and each such
counterpart of this Agreement shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement. Facsimile
counterpart signatures to this Agreement shall be acceptable and binding.
 
 
13

--------------------------------------------------------------------------------

 
Section 15. Headings. 
 
The section and paragraph headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.
 
Section 16. Expenses. 
 
Each party shall pay its own fees and expenses incurred in connection with the
negotiation, execution and delivery of the Transaction Documents.
 
Section 17.Preparation of Agreement.
 
Each party to this Agreement acknowledges that: (i) the party had the advice of,
or sufficient opportunity to obtain the advice of, legal counsel separate and
independent of legal counsel for any other party hereto; (ii) the terms of the
transactions contemplated by this Agreement are fair and reasonable to such
party; and (iii) such party has voluntarily entered into the transactions
contemplated by this Agreement without duress or coercion. Each party further
acknowledges that such party was not represented by the legal counsel of any
other party hereto in connection with the transactions contemplated by this
Agreement, nor was he or it under any belief or understanding that such legal
counsel was representing his or its interests. Each party agrees that no
conflict, omission or ambiguity in this Agreement, or the interpretation
thereof, shall be presumed, implied or otherwise construed against any other
party to this Agreement on the basis that such party was responsible for
drafting this Agreement.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has duly executed this Stock
Purchase and Option Agreement as of the date first written above.
 
 
MEDLINK INTERNATIONAL, INC.
Purchaser
 
By:  ______________________________
Ray Vuono,
CEO and President








ANYWHERE MD, INC.
Company
 
By:  ______________________________
Steven J. Hixson,
CEO and President


 
STEVEN J. HIXSON
Majority Shareholder of the Company
 
By:  ______________________________
Steven J. Hixson,
an individual


 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
PROMISSORY NOTE
 

PRINCIPAL: $831,250 (the “Principal”)
 DATE: May __, 2007

 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF LEGAL OPINION


At the Closing, the Purchaser shall have received the favorable opinion of
[_________], counsel for the Company, dated as of the Closing Date, addressed to
the Purchaser, and in form and scope reasonably satisfactory to counsel for the
Purchaser, substantially to the effect that:


(i) the Company is a corporation duly organized, validly existing, and in good
standing under the laws of the State of Nevada, with the requisite corporate
power to own and operate its properties and assets, and to carry on its business
as currently operated and is duly qualified to do business and is in good
standing as a foreign corporation in those jurisdictions where the failure to so
qualify would have a material adverse effect on the business of the Company;


(ii) Each of the issued and outstanding shares of Common Stock of the Company
are validly issued, fully paid, and nonassessable. To such counsel's knowledge,
there are no preemptive rights, options or warrants or other conversion
privileges or rights presently outstanding to purchase any of the authorized but
unissued stock of the Company;


(iii) to such counsel's knowledge there is no litigation, arbitration, claim,
governmental or other proceeding (formal or informal), or investigation pending
or threatened with respect to the Company or any of its operations, businesses,
properties, or assets or such as individually or in the aggregate have, or could
reasonably be expected to have a material adverse effect upon the operations,
business, properties, or assets of the Company or which could materially
adversely affect the transactions or other acts contemplated by this Agreement
or the validity or enforceability of this Agreement;


(iv) the Company has all requisite corporate power and authority to execute,
deliver, and perform this Agreement, and to consummate the transactions
contemplated hereby. All necessary corporate proceedings of the Company have
been taken to authorize the execution, delivery, and performance by the Company
of this Agreement, and the consummation of the transactions contemplated hereby.
This Agreement has been duly authorized, executed, and delivered by the Company,
is the legal, valid, and binding obligation of the Company, and is enforceable
against the Company in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
and other laws of general application now or hereafter in effect relating to or
affecting the enforcement of creditors' right generally and the application of
general equitable principles in any action, legal or equitable and then except,
as to those provisions relating to indemnity or contribution, such opinion shall
be limited as effected by any Federal or state securities laws regarding
indemnity and/or contribution;


(v) upon receipt of payment therefore in accordance with the Agreement, the
Securities shall be duly authorized, validly issued, fully paid, and
nonassessable;


(vi) assuming that (i) the sale of the Securities was made in the manner and by
the means contemplated by the Agreement, (ii) a proper Form D is filed in
accordance with Rule 503 of Regulation D, (iii) the Company's representations,
warranties and covenants set forth herein are true and correct, and (iv) the
representations of the Purchaser set forth herein are true and correct (which
facts will not be independently verified by such counsel), the sale of
Securities pursuant to the Agreement is exempt from registration under the Act.


(vii) the execution and delivery of this Agreement, the consummation of the
transactions contemplated hereunder and the issuance of the Securities will not
result in any material violation of, or material conflict with, or constitute a
material default under (i) the certificate of incorporation or by-laws of the
Company, (ii) to such counsel's knowledge, any material contract, instrument,
agreement or document to which the Company is a party, or by which the assets or
properties of the Company are bound; or (iii) to such counsel's knowledge, any
statute, rule or regulation of Nevada, Delaware or New York corporate law, or
any judgment or order to which the Company is a party.


 
 

--------------------------------------------------------------------------------

 